t c memo united_states tax_court misty s doonis petitioner v commissioner of internal revenue respondent docket no 10877-13l filed date glen e frost and melanie a fenzel for petitioner michael a raiken nancy m gilmore and elizabeth c mourges for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal revenue service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his action in sustaining the proposed levy was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including attached exhibits and affidavits see rule b petitioner is a self- employed individual engaged in the business of recruiting medical professionals and placing them at various companies she resided in maryland when she filed her petition petitioner did not file a federal_income_tax return for or the irs prepared substitutes for returns for those years that met the requirements of sec_6020 and in separate notices of deficiency determined deficiencies in petitioner’s federal_income_tax and related additions to tax petitioner did not petition this court for review of either notice the irs subsequently assessed the tax all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar on date in an effort to collect these outstanding liabilities the irs sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted form request for a collection_due_process or equivalent_hearing in her request petitioner asked that her account be placed in currently not collectible cnc status or alternatively that the irs consider a collection alternative in the form of an installment_agreement or offer- in-compromise on date a settlement officer so from the irs appeals of- fice wrote petitioner to schedule a telephone cdp hearing the so informed her that in order for him to consider a collection alternative she needed to submit a completed form 433-a collection information statement for wage earners and self-employed individuals together with supporting financial information the so also told petitioner that he could not consider a collection alternative unless she was in compliance with and current in all of her federal tax_return filing obligations petitioner had neglected to file federal_income_tax returns not only for and but also for and the so accordingly informed petitioner that she needed to file a tax_return for each of these years in order for him to consider her requests for relief before the cdp hearing petitioner submitted form 433-a with supporting financial information she also filed with the appropriate irs service_center tax returns for on these returns she reported business income on sche- dules c profit or loss from business of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively each return showed a substantial balance due petitioner subsequently filed a tax_return for reporting schedule c business income of dollar_figure on date the parties held the scheduled cdp hearing petitioner’s representative told the so that petitioner had filed all of her past-due returns the so replied that petitioner had not filed a tax_return for one week later peti- tioner’s representative sent the so copies of petitioner’s tax returns with proof of mailing to the irs service_center petitioner’s representative sub- mitted no evidence that petitioner had filed a tax_return for the so determined that petitioner was not eligible for an installment agree- ment or offer-in-compromise because she had not filed her income_tax return and hence was not in full compliance with her federal tax obligations the so determined that petitioner was not eligible for cnc status because her income significantly exceeded her allowable expenses according to national and local standards on the basis of petitioner’ sec_2012 tax_return the so determined that she had monthly income of dollar_figure and allowable expenses of dollar_figure which indicated that she could pay dollar_figure per month toward her delinquent tax obliga- tions consistently with the so’s determinations the irs issued on date a notice_of_determination concerning collection action s under sec_6320 and or that denied petitioner’s requests for collection relief petitioner timely petitioned this court for review on date respondent filed a motion for summary_judgment and petitioner responded to that motion on date a summary_judgment and standard of review discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine dispute of material fact and the court views all factual materials and inferences in the light most favorable to the nonmoving party see 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading rather the nonmoving party must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial id petitioner has not identified any material facts that are in genuine dispute and we accordingly conclude that this case is appropriate for summary adjudication where as here there is no challenge to the amounts of a taxpayer’s under- lying tax_liabilities for the years at issue the court reviews the irs determination for abuse_of_discretion 114_tc_176 an abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir b analysis the only question is whether the irs properly sustained a levy to collect petitioner’s liabilities we review the record to determine whether the so properly verified that the requirements of any applicable law or administrative procedure have been met any issues raised by the taxpayer have merit and any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 it is clear from our review of the record that the so conducted a thorough review of petitioner’s account transcripts and verified that the requirements of applicable law and administrative procedure were followed the so properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that collection action be no more intrusive than necessary petitioner requested an installment_agreement or an offer-in-compromise both collection alternatives require that the taxpayer be in full compliance with filing required tax returns see 129_tc_107 sec_301_6320-1 q a-d8 proced admin regs petitioner concedes that she did not file a tax_return for petitioner first argues that the so should have excused her failure_to_file this return because she did not have sufficient records to file a tax_return for this excuse is unavailing taxpayers are required to keep and produce adequate_records that enable the commissioner to determine the correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir this is an affirmative duty placed on the taxpayer and an unexplained failure to maintain adequate_records is no defense to the duty to file a required return see smith v commissioner tcmemo_1998_143 75_tcm_2155 citing 96_tc_858 aff’d 959_f2d_16 2d cir wolfington v commissioner tcmemo_2014_45 at petitioner next contends that she had no reported income for tax_year per the irs wage and income transcripts petitioner is a self-employed medical recruiter who earned schedule c business income_averaging in excess of dollar_figure for on her schedule c for she did not check the box for designating that she started or acquired this business during this implies that she was engaged in her medical recruiting business during petitioner has set forth no specific facts by affidavit or otherwise tending to show that she did not work in her business during that she earned no income in or that the income she earned in was below the threshold requiring her to file a tax_return see sec_6012 the fact that the irs transcript of petitioner’s account shows no third- party reporting of payments to her does not imply that she received no income for self-employed individuals are not subject_to reporting on form_w-2 wage and tax statement and they often are not subject_to reporting on form misc miscellaneous income either petitioner has set forth no specific facts by affidavit or otherwise indicating how many clients she had how those clients paid her and whether those clients generally supplied the irs with forms 1099-misc reporting the income that she received petitioner next argues that she was not required to submit a tax_return because an irs policy statement provides that the irs will generally solicit returns going back only six years see internal_revenue_manual irm pt dollar_figure date policy statement we have previously found no abuse_of_discretion when an so required a taxpayer to file returns going back more than six years see gregg v commissioner tcmemo_2009_19 97_tcm_1070 rejecting taxpayer’s reliance on policy statement corona pathology servs inc v commissioner tcmemo_2003_120 the irm which includes policy statement does not have the force and effect of law but provides only direction and guidance see gregg t c m pincite accord 95_tc_132 irm provisions are not binding on the commissioner and confer no rights on taxpayers the so did not abuse his discretion in requiring petitioner to submit a tax_return for as well as for the later years for which she was delinquent petitioner alternatively requested that her account be placed in cnc status to be entitled to this relief the taxpayer must demonstrate that on the basis of her assets equity income and expenses she has no apparent ability to make payments on the outstanding tax_liability see foley v commissioner tcmemo_2007_ here the so determined that petitioner far from being unable to pay anything at all could afford to pay dollar_figure per month toward her delinquent tax obligations in reviewing for abuse_of_discretion the court does not recalculate a tax- payer’s ability to pay or substitute its judgment for that of the so see o’donnell v commissioner tcmemo_2013_247 at an so does not abuse his discretion when he employs local and national standards to calculate the taxpayer’s expenses and ability to pay as the so did here see friedman v commissioner tcmemo_2013_44 at aldridge v commissioner tcmemo_2009_276 burden on taxpayer to justify departure from local standards we find no abuse_of_discretion in the so’s conclusion that petitioner had not demonstrated her entitlement to have her account placed in cnc status finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
